DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
RESPONSE TO AMENDMENT
Claims 1-12 and 14-20 are pending in the application, claims 1-11 are withdrawn from consideration.  Claim 13 has been cancelled.
Amendments to the specification and the claim 12, filed on 19 February 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 19 February 2021, regarding the objections to the specification made of record, have been fully considered but they are 
Applicants' arguments in the response filed 19 February 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered but they are not persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to a non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott W. Brim on 24 February 2021.
The application has been amended as follows: 
Please replace claims 1-12 in their entirety as re-written below.

1-11. (Cancelled).

12. (Currently amended) A compound material comprising at least one metal and at least one polymer, comprising a 3D-lattice of the at least one metal and a polymer introduced into the 3D-lattice, wherein the amount of metal is in a range between and including about 10 vol.% and about 80 vol.%, with respect to the total volume of the compound material and wherein the 3D-lattice of at least one metal comprises a plurality of holes, a diameter of a largest hole of the plurality of holes being at most 35% larger than a diameter of a smallest hole of the plurality of holes, wherein the 3D-lattice comprises at least one rounded corner, a minimum radius in holes and corners of the 3D-lattice of the at least one metal is 0.20 mm or more, wherein the polymer fills 

Allowable Subject Matter
Claims 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Vaidyanathan et al. (US 2002/0192101 A1):  The indicated prior art, while providing for --a compound material--; does not provide any disclosure or teachings for a person to have made --a diameter of a largest hole of the plurality of holes being at most 35% larger than a diameter of a smallest hole of the plurality of holes, wherein the 3D-lattice comprises at least one rounded corner, a minimum radius in holes and corners of the 3D-lattice of the at least one metal is 0.20 mm or more, wherein the polymer fills at least 95 vol.% of remaining space excluding the 3D-lattice--.  (In the instant case, the allowable subject matter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781